Title: To Thomas Jefferson from Benjamin Henry Latrobe, 26 March 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Wilmington March 26h. 1805.—
                  
                  I have kept the enclosed letters by me above a Week, doubtful how to act respecting the subject of them. If in sending them to You I act imprudently,—my heart assures me, that the high opinion I have of your candor alone has led me into this imprudence, and that the sincerest & most respectful sentiments accompanies them.—By them it will appear that the sum I mentioned to You in the conversation I had with You on the subject, of 4$ ⅌ day, was the compensation expected by Mr Lenthall,—although I did not then say, that he had made those terms himself.—In the warmth of his temper he feels himself offended at the appearance of undervaluing his services,—which are certainly of infinite importance to the public, and which could not be rendered by any other person with whom I am acquainted. The Labor of this Year will certainly be greater than that of any of the two preceding. Perhaps, on considering that Mr Blagden, to whom formerly 3$67 Cents ⅌ day were paid, had only the superintendance of the Stonecutters, while of Mr Lenthall it may be asked, quae pars operis, nothi non plena laboris,—you will think that the remaining 2/6 might be added to his Salary.—The difficulty, should this be your opinion, will be in changing the former decision; upon which I presume Mr Munroe has by this time already acted.—It must be observed that Mr Blagden had also a house found him by the public, as is now the case with Lenthall who has removed his family into the Office, which I have rented of Mr Carroll till the 1st. of Octr. for 100$. Should you under all circumstances agree to the raising his wages;—4$67 Cents for the present Year would bring up the deficient 33⅓ Cents of the last two Years.—He will have the superintendance of the Treasury fire proof independently of the works at the President’s house & in the North wing,—for all which, in Philadelphia his wages would not be under 5$ ⅌ day.—
                  As to the sentiments he expresses in his letter concerning my situation, they are evidently unauthorized by any thing I have ever said to him on the subject; and I am confident that your opinion of me does me this justice at least, to render it unnecessary for me solemnly to disclaim them.—My engagement at Washington is an engagement of grateful attachment to your person,—not of interested views, to the public. Were it the latter, I should long have declined it on account of the calumnies to which it subjects me, & the ill will from my employers here which I incur by it.—I also consider, that though I certainly can carry on the business by my agent, absent, as well as present,—yet the American public, not understanding the nature of mental & scientific labor, are unwilling to pay for any thing but personal attendance, & would be shocked were I to make the European charge of 5 ⅌ Cent on the money expended.—Perfect candor is the safest as well as most respectful mode of treating even the highest Officers of the State. I have therefore suffered Mr Lenthall’s letter to go forward with all its faults of waspish and angry expression, independently of which it does no dishonor either to his head or his heart.
                  I have taken care that the letters of which I have made duplicates to Mr Appleton & to Mazzei shall be forwarded by separate opportunities. Since my arrival I have been very ill & almost entirely confined to the house. My leisure has been employed in forwarding the necessary drawings & instructions to Mr Lenthall with whom I shall not correspond on the subject of the enclosed letter till I hear again from You.—I find many difficulties in the arrangement of the connecting portico of the public offices with the Presidents house which however I do not despair of conquering.
                  With the sincerest respect I am Your obedt hble Servt
                  
                     B Henry Latrobe 
                     
                  
               